                        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 1 of 22


       Fill in this information to identify the case:
      United States Bankruptcy Court for the:
      Southern               District of   Texas
                                           (State)
      Case number (If known):   19-                            Chapter       11                                                               Check if this is an
                                                                                                                                              amended filing



 Official Form 201

 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  04/19

 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
 number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


 1.       Debtor’s name                              Monitronics International, Inc.


 2.       All other names debtor used                MONI, MONI Smart Security, Brinks Home Security, Brinks Home
          in the last 8 years

          Include any assumed names,
          trade names, and doing
          business as names



 3.       Debtor’s federal Employer
          Identification Number (EIN)                 7       4 – 2      7        1   9       3   4      3



 4.       Debtor’s address                           Principal place of business                                    Mailing address, if different from principal
                                                                                                                    place of business

                                                     1990 Wittington Place                                          CT Corporation System, 1999 Bryan St., Ste. 900
                                                     Number           Street                                        Number           Street




                                                     Farmers Branch                   Texas           75234         Dallas                     Texas      75201-3136
                                                     City                             State           ZIP Code      City                        State      ZIP Code

                                                                                                                    Location of principal assets, if different from
                                                                                                                    principal place of business


                                                     Dallas County
                                                     County                                                         Number           Street




                                                                                                                    City                        State      ZIP Code




 5.       Debtor’s website (URL)                     Brinkshome.com


 6.       Type of debtor                                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                            Partnership (excluding LLP)
                                                            Other. Specify:




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 1
                        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 2 of 22
       Debtor    Monitronics International, Inc.                                                               Case number (if known)     19-
                 Name




 7.      Describe debtor’s business                A. Check one:
                                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                          None of the above

                                                   B. Check all that apply:
                                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                          § 80a-3)
                                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                                   C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                        http://www.uscourts.gov/four-digit-national-association-naics-codes.

                                                   1       6       2      1


 8.      Under which chapter of the                Check one:
         Bankruptcy Code is the debtor
         filing?                                          Chapter 7
                                                          Chapter 9
                                                          Chapter 11. Check all that apply:
                                                                    Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                                    affiliates) are less than $2,725,625 on a consolidated basis (amount subject to adjustment
                                                                    on 4/01/22 and every 3 years after that).
                                                                    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a
                                                                    small business debtor, attach the most recent balance sheet, statement of operations, cash-
                                                                    flow statement, and federal income tax return or if all of these documents do not exist, follow
                                                                    the procedure in 11 U.S.C. § 1116(1)(B).
                                                                    A plan is being filed with this petition.
                                                                    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                    accordance with 11 U.S.C. § 1126(b).
                                                                    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities
                                                                    and Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of
                                                                    1934. File the Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                    under Chapter 11 (Official Form 201A) with this form.
                                                                    The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                    Rule 12b-2.
                                                           Chapter 12


 9.      Were prior bankruptcy                     No
         cases filed by or against the
         debtor within the last 8                  Yes.        District                                 When                                Case number
         years?                                                                                                    MM / DD / YYY
         If more than 2 cases, attach a                        District                                 When                                Case number
         separate list.
                                                                                                                   MM / DD / YYY


 10.     Are any bankruptcy cases                  No
         pending or being filed by a
         business partner or an                    Yes.        Debtor      See Schedule 1                                          Relationship
         affiliate of the debtor?
                                                               District    Southern District of Texas                              When
         List all cases. If more than 1,
         attach a separate list.                                                                                                                   MM / DD / YYY

                                                               Case number, if known




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 3 of 22
       Debtor    Monitronics International, Inc.                                                        Case number (if known)   19-
                 Name




 11.     Why is the case filed in this             Check all that apply:
         district?
                                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                                        days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                                        any other district.
                                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this
                                                        district.


 12.     Does the debtor own or have                     No
         possession of any real                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
         property or personal                            needed.
         property that needs
         immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                                safety.
                                                                What is the hazard?
                                                                It needs to be physically secured or protected from the weather.
                                                                It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                                attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                                assets or other options).
                                                                Other


                                                        Where is the property?
                                                                                       Number         Street




                                                                                       City                                            State       ZIP Code


                                                        Is the property insured?
                                                                No.
                                                                Yes. Insurance agency


                                                                      Contact name


                                                                      Phone



                Statistical and administrative information


 13.     Debtor’s estimation of                    Check one:
         available funds                                 Funds will be available for distribution to unsecured creditors.
                                                         After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                                         creditors.


 14.     Estimated number of                             1-49                                 1,000-5,000                          25,001-50,000
         creditors
                                                         50-99                                5,001-10,000                         50,001-100,000
                                                         100-199                              10,001-25,000                        More than 100,000
       *Consolidated for all Debtors                     200-999


 15.     Estimated assets                                $0-$50,000                           $1,000,001-$10 million               $500,000,001-$1 billion
                                                         $50,001-$100,000                     $10,000,001-$50 million              $1,000,000,001-$10 billion
                                                         $100,001-$500,000                    $50,000,001-$100 million             $10,000,000,001-$50 billion
       *Consolidated for all Debtors                     $500,001-$1 million                  $100,000,001-$500 million            More than $50 billion




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 4 of 22
                     Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 5 of 22

    Official Form 201A (12/15)



                             Attachment to Voluntary Petition for Non-Individuals Filing for
                                            Bankruptcy under Chapter 11
           1.     If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of
       1934, the SEC file number is 333-110025.

           2.     The following financial data is the latest available information and refers to the debtor’s condition on
       March 31, 2019.

            a.     Total assets 1                                                 $1,330,914,000

            b.     Total debts (including debts listed in 2.c., below)            $1,954,689,000

            c.     Debt securities held by more than 500 holders
                                                                                                               Approximate
                                                                                                               number of
                                                                                                               holders:

             secured         unsecured         subordinated         $ See Schedule 2

             secured         unsecured         subordinated         $

             secured         unsecured         subordinated         $

             secured         unsecured         subordinated         $

             secured         unsecured         subordinated         $

            d.     Number of shares of preferred stock                                                         0

            e.     Number of shares common stock 2                                                             1,000

            Comments, if any:



            3.  Brief description of debtor’s business: Monitronics International, Inc. provides residential customers
       and commercial client accounts with monitored home and business security systems, as well as interactive and
       home automation services.

           4.    List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
       5% or more of the voting securities of debtor: Ascent Capital Group, Inc.




1
        The total assets and total debts in 2.a. and 2.b. include the consolidated assets and debts of each of the Debtors and are
based on amounts reported in Monitronics International, Inc.’s Form 10-Q for the quarterly period ending on March 31, 2019.
2
           As reported in Monitronics International, Inc.’s Form 10-Q for the quarterly period ending on March 31, 2019.
         Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 6 of 22




                                       SCHEDULE 1

                On the date hereof, each of the affiliated entities listed below, including the debtor
in this chapter 11 case (collectively, the “Debtors”), filed a petition with this Court for relief under
chapter 11 of the Bankruptcy Code. Contemporaneously with the filing of their petitions, the
Debtors filed a motion requesting that the chapter 11 cases of the entities listed below be
consolidated for procedural purposes only and jointly administered pursuant to Rule 1015(b) of
the Federal Rules of Bankruptcy Procedure.
                 Company                             Date Filed                        District
  Monitronics International, Inc.                  June 30, 2019                      S.D.Tex.
  Monitronics Security LP                          June 30, 2019                      S.D.Tex.
  Monitronics Canada, Inc.                         June 30, 2019                      S.D.Tex.
  LiveWatch Security, LLC                          June 30, 2019                      S.D.Tex.
  Security Networks LLC                            June 30, 2019                      S.D.Tex.
  MIBU Servicer Inc.                               June 30, 2019                      S.D.Tex.
  Platinum Security Solutions, Inc.                June 30, 2019                      S.D.Tex.
  Monitronics Funding LP                           June 30, 2019                      S.D.Tex.
  MI Servicer LP, LLC                              June 30, 2019                      S.D.Tex.
        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 7 of 22




                                     SCHEDULE 2

       The following financial data is the latest available information and refers to the Debtor’s
financial condition on March 31, 2019:

       Type               Maturity          Principal Amount        Secured /      Approximate
                                               Outstanding          Unsecured       Number of
                                                                                     Holders
                                                                                   (Estimated)
 Revolving           September            $181,400,000             Secured        14
 Credit              30, 2021
 Facility
 Term                September            $1,072,500,000           Secured        245
 Loan                30, 2022
 Facility
 Senior              April 1,             $585,000,000             Unsecured      +1,000
 Unsecured           2020
 Notes
         Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 8 of 22




                         RESOLUTIONS ADOPTED BY
        UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS
                                     OF
                    MONITRONICS INTERNATIONAL, INC.
              _________________________________________________

        On this 30th day of June, 2019, the undersigned, being all of the members of the board of
directors (the “Board of Directors”) of Monitronics International, Inc., a Texas corporation (the
“Company” and, collectively with Monitronics Security LP, Monitronics Canada, Inc.,
LiveWatch Security, LLC, Security Networks LLC, MIBU Servicer Inc., Platinum Security
Solutions, Inc., Monitronics Funding LP, and MI Servicer LP, LLC, the “Companies”), hereby
consent in writing, pursuant to the provisions of applicable law, based on the advice of the
Company’s professionals and advisors, and after thorough discussions, to taking the following
actions and adopting the following resolutions:

Chapter 11 Cases

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board of
Directors it is desirable and in the best interests of the Company, its creditors, stockholders, and
other interested parties, that the Company seek relief under the provisions of Chapter 11, Title 11
of the United States Code (the “Bankruptcy Code”); and it is further

        RESOLVED, that the Company is hereby authorized, and each “Authorized Person” (as
defined below) shall be, and hereby is, authorized and directed on behalf of the Company to
commence a case under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) by
executing, verifying and delivering a voluntary petition in the name of the Company under Chapter
11 of the Bankruptcy Code and causing the same to be filed with the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”) in such form and at such time
as the Authorized Person executing said petition shall determine; and it is further

       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and directed on behalf of the Company, to seek to have its Chapter
11 Case jointly administered by the Bankruptcy Court with the separate cases commenced by the
other Companies under Chapter 11 of the Bankruptcy Code (the respective Chapter 11 Case
together with such other separate cases, the “Chapter 11 Cases”); and it is further

       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, directed and empowered, on behalf of and in the name of the
Company, to take all actions necessary or appropriate for the Company to obtain post-petition
financing according to the terms negotiated by such Authorized Person, including under one or
more debtor-in-possession credit facilities, and to effectuate the foregoing, to enter into such loan
agreements, documents, notes, guaranties, security agreements, pledge agreements and all other
documents, agreements or instruments (collectively, the “Credit Documents”) as may be deemed
necessary or appropriate by the Authorized Person; and it is further
        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 9 of 22




       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, on behalf of and in the name of the Company, to the extent
applicable, to obtain the use of cash collateral, in such amounts and on such terms as may be agreed
by any Authorized Person, including the grant of replacement liens, as is reasonably necessary for
the continuing conduct of the affairs of the Company; and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, on behalf of and in the name of the Company, to the extent
applicable, to enter into, and to seek authority from the Bankruptcy Court to assume, any
restructuring support agreement or similar agreements entered into in connection with the Chapter
11 Cases and to enter into, and/or seek assumption of, any agreements, documents, or instruments
related thereto; and it is further

         RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, directed and empowered, with full power of delegation, on behalf of
and in the name of the Company, to execute, verify and/or file, or cause to be filed and/or executed
or verified (or direct others to do so on their behalf as provided herein), and to amend, supplement
or otherwise modify from time to time, all necessary or appropriate documents, including, without
limitation, petitions, affidavits, schedules, motions, lists, applications, pleadings and other
documents, agreements and papers, including all Credit Documents, and to take any and all actions
that the Authorized Person deems necessary or appropriate, each in connection with the Chapter
11 Cases, any post-petition financing or any cash collateral usage contemplated hereby or thereby;
and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, directed and empowered, on behalf of and in the name of the
Company, to employ and retain the law firms of Latham & Watkins LLP and Hunton Andrews
Kurth LLP to act as attorneys for the Company, FTI Consulting, Inc. to act as financial advisor for
the Company, and Moelis & Company LLC to act as investment banker for the Company, in each
case in connection with the Chapter 11 Cases; and it is further

         RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, directed and empowered, on behalf of and in the name of the
Company, to employ and retain such further legal, restructuring, financial, accounting and
bankruptcy services firms (together with the foregoing identified firms, the “Professionals”) as
may be deemed necessary or appropriate by the Authorized Person to assist the Company in
carrying out its responsibilities in the Chapter 11 Cases and achieving a successful reorganization;
and it is further

       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, with full power of delegation, in the name and on behalf of the
Company, to take or cause to be taken any and all such further action and to execute and deliver
or cause to be executed or delivered, and to amend, supplement or otherwise modify from time to
time, all such further agreements, documents, certificates, statements, notices, undertakings and
other writings, and to incur and to pay or direct payment of all such fees and expenses, as in the
        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 10 of 22




judgment of the Authorized Person shall be necessary, appropriate or advisable to effectuate the
purpose and intent of any and all of the foregoing resolutions.

Rights Offering

       WHEREAS, in connection with the Chapter 11 Cases and the Company’s emergence from
bankruptcy, the Company will issue to holders of its 9.125% Senior Notes due 2020 who have
affirmatively opted out of receiving the cash payout (the “Cash Opt Out Noteholders”)
subscription rights (the “Rights”) to purchase, in the aggregate, 44.80% of the total shares of its
new common stock (the “New Common Stock”) for an aggregate purchase price of $177 million
(the “Rights Offering”); and

       WHEREAS, concurrent with the Rights Offering, the Company shall issue, in the
aggregate, 25.31% of the total shares of the New Common Stock for an aggregate purchase price
of $100 million to certain noteholders (the “Equity Commitment Parties”) payable by
exchanging an aggregate principal amount of $100 million of term loans owned or controlled by
such noteholders (the “Equity Commitment Transaction”).

         NOW, THEREFORE, BE IT RESOLVED, that the Rights Offering and the Equity
Commitment Transaction, and the execution and delivery by the Company of documents necessary
to give effect thereto, including the Rights Offering Procedures, the Subscription Agreement to be
delivered to the Cash Opt Out Noteholders, the Backstop Party Addendum, the Equity
Commitment Party Addendum and the Subscription Agent Agreement, each document
substantially in the form previously provided to the Board of Directors (collectively, the “Rights
Offering Documents”), and the performance by the Company of its obligations and the exercise
by the Company of its rights thereunder, are hereby approved and authorized in all respects; and
it is further

        RESOLVED, that the Authorized Persons be, and each of them acting alone hereby is,
authorized and empowered, for and on behalf of the Company, to negotiate, approve, execute,
enter into and/or effect, as applicable, the Rights Offering Documents, in such form and with such
terms and conditions as are appropriate and customary and with such changes and additions as
such Authorized Person may deem necessary, appropriate or advisable, such determination to be
conclusively evidenced by the execution and delivery of such Rights Offering Documents in final
form; and it is further

        RESOLVED, that the Authorized Persons be, and each of them acting alone hereby is,
authorized and empowered, for and on behalf of the Company, to do and perform all such acts and
things and to enter into, execute and deliver all such other documents that, in the judgment of the
Authorized Person taking such actions, are necessary, advisable or appropriate to effect and carry
out the purposes and intent of the Rights Offering Documents, the Rights Offering, the Equity
Commitment Transaction and to issue the Rights and corresponding New Common Stock; and it
is further
        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 11 of 22




        RESOLVED, that the Authorized Persons be, and each of them acting alone hereby is,
authorized and empowered, for and on behalf of the Company, to engage Prime Clerk LLC to
serve as the subscription agent; and it is further

        RESOLVED, that the Authorized Persons be, and each of them acting alone hereby is,
authorized and empowered, for and on behalf of the Company, to engage Computershare Inc. to
serve as the Company’s transfer agent and to record in its books and records the issuance of New
Common Stock to (i) Cash Opt Out Noteholders who have timely and validly exercise their Rights
in accordance with the Rights Offering Procedures and (ii) the Equity Commitment Parties; and it
is further

        RESOLVED, that the Authorized Persons be, and each of them acting alone hereby is,
authorized and empowered, for and on behalf of the Company, to make the shares of the New
Common Stock eligible for issuance through the Depository Trust Company (“DTC”), and if any
of the Authorized Persons so deem it necessary, advisable or appropriate with regard to the New
Common Stock, the Authorized Persons be, and each of them acting alone hereby is, authorized
to take all such further action and to file with DTC all such further documents as may, in the
judgment of the Authorized Person taking such actions, be necessary, advisable or appropriate in
order to accomplish the same; and it is further

General

        RESOLVED, that all acts lawfully done or actions lawfully taken by any officer of the
Company or any of the Professionals in connection with the Chapter 11 Case or any proceedings
related thereto, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed and
approved in all respects as the acts and deeds of the Company; and it is further

       RESOLVED, that any and all actions, whether previously or subsequently taken by any
Authorized Person or any other person authorized to act by an Authorized Person, that are
consistent with the intent and purpose of the foregoing resolutions or in connection with any
matters referred to herein, shall be, and the same hereby are, in all respects, ratified, approved and
confirmed; and it is further

       RESOLVED, that for the purposes of these resolutions, the term “Authorized Person”
shall mean and include Jeffrey Gardner, Fred Graffam, and William Niles.
DocuSign Envelope ID: 2529D1A7-2BE4-416A-835A-55B8801286C4
                      Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 12 of 22




                     This Consent may be executed in one or more counterparts.

                    The Secretary of the Company is hereby directed to place an executed copy of this Consent
            in the minutes of the proceedings of the Board of Directors.

                   IN WITNESS WHEREOF, the undersigned, constituting all of the members of the Board
            of Directors of the Company, have executed these Resolutions Adopted by Unanimous Written
            Consent as of the date first set forth above.

                                                                Monitronics International, Inc.
                                                                a Texas Corporation



              ____________________________                      ____________________________
              Name: Jeffery R. Gardner                          Name: William E. Niles
              Title: Chairman of the Board                      Title: Director




              ____________________________                      ____________________________
              Name: Marc A. Beilinson                           Name: Sherman K. Edmiston III
              Title: Director                                   Title: Director
DocuSign Envelope ID: 61242703-037B-4108-B0D8-E453D3D4666F
                      Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 13 of 22




                     This Consent may be executed in one or more counterparts.

                     The Secretary of the Company is hereby directed to place an executed copy of this Consent
             in the minutes of the proceedings of the Board of Directors.

                    IN WITNESS WHEREOF, the undersigned, constituting all of the members of the Board
             of Directors of the Company, have executed these Resolutions Adopted by Unanimous Written
             Consent as of the date first set forth above.

                                                                 Monitronics International, Inc.
                                                                 a Texas Corporation



              ____________________________                       ____________________________
              Name: Jeffery R. Gardner                           Name: William E. Niles
              Title: Chairman of the Board                       Title: Director




              ____________________________                       ____________________________
              Name: Marc A. Beilinson                            Name: Sherman K. Edmiston III
              Title: Director                                    Title: Director
Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 14 of 22
Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 15 of 22
             Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 16 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                        §
    In re:                                              §       Chapter 11
                                                        §
    MONITRONICS INTERNATIONAL,                          §       Case No. 19-_____
    INC., et al.,                                       §
                                                        §
                             Debtors. 1                 §       Joint Administration Pending
                                                        §


               CONSOLIDATED LIST OF CREDITORS WHO HAVE THE 30 LARGEST
                    UNSECURED CLAIMS AND ARE NOT INSIDERS

            The above-captioned debtors and debtors in possession (collectively, the
    “Debtors”) hereby certify that the Consolidated List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders submitted herewith contains the names and
    addresses of the Debtors’ top 30 unsecured creditors. The list has been prepared from the
    unaudited books and records of the Debtors. The list is prepared in accordance with Fed.
    R. Bankr. P. 1007(d) for filing in the Debtors’ chapter 11 cases. The list does not include
    (i) persons that come within the definition of “insider” set forth in 11 U.S.C. § 101(31) or
    (ii) secured creditors, unless the value of the collateral is such that the unsecured deficiency
    places the creditor among the holders of the 30 largest unsecured claims. The information
    contained herein shall not constitute an admission of liability by, nor is it binding on, the
    Debtors. Moreover, nothing herein shall affect the Debtors’ rights to challenge the amount
    or characterization of any claim at a later date. The failure to list a claim as contingent,
    unliquidated or disputed does not constitute a waiver of the Debtors’ rights to contest the
    validity, priority and/or amount of any such claim.




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Monitronics International, Inc. (9343), Security Networks LLC (8893), MIBU Servicer Inc. (5978), LiveWatch
Security, LLC (3274), Platinum Security Solutions, Inc. (3850), Monitronics Canada, Inc. (9545), MI Servicer, LP,
LLC (N/A), Monitronics Security LP (6524), and Monitronics Funding LP (6754). The location of the Debtors’
corporate headquarters and the Debtors’ service address is: 1990 Wittington Place, Farmers Branch, Texas 75234.
                          Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 17 of 22


    Debtor name: Monitronics International, Inc.                                               _                                  □ Check if this is an
    United States Bankruptcy Court for the Southern District of Texas
                                                                                                                                  amended filing

    Case number (If known):     19-



    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                              12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
    debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
    include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
    among the holders of the 30 largest unsecured claims.


     Name of creditor and complete                  Name, telephone number, and        Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code            email address of creditor          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                    contact                            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                       professional          unliquidated,   total claim amount and deduction for value of
                                                                                       services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                       government
                                                                                       contracts)
                                                                                                                             Total claim, if    Deduction for       Unsecured
                                                                                                                             partially          value of            claim
                                                                                                                             secured            collateral or
                                                                                                                                                setoff
     U.S. Bank National Association                Wendy Kumer
1    Indenture Trustee                             Tel: (212) 951-8561
                                                                                        Senior Unsecured
     100 Wall Street, Suite 1600                   wendy.kumar@usbank.com                                                                                          $625,035,937.50
                                                                                             Notes
     New York, NY 10005

     ALARM.COM Incorporated 8487                   Stephen S. Trundle
2    8281 Greensboro Drive, Suite 100              Chief Executive Officer and
     Tysons, VA 22102                              President
                                                                                           Trade Claim                                                              $3,587,927.56
                                                   Tel: (877) 389-4033
                                                   info@alarm.com

     Skyline Security Management, Inc.             Edwin Arroyave
3    10642 Downey Ave., Suite 205                  CEO & Founder
                                                                                         Dealer Holdback
     Downey, CA 90241                              Tel: (888) 775-9732                                            C                                                 $1,874,070.96
                                                                                              Claim
                                                   j.arroyave@skylinesecurity.com

     AllianceOne Receivables Management            Roni Teson
4    Inc.                                          Tel: (215) 354-5500
     4850 East Street Road, Suite 300              Roni.teson@teleperformance.com          Trade Claim                                                              $1,412,347.36
     Trevose, PA 19053

     Microsoft Corporation                         Satya Nadella
5    1 Microsoft Way                               CEO & Director
     Redmond, WA 98052-6399                        Tel: (425) 882-8080                     Trade Claim                                                              $1,150,945.00
                                                   Fax: (425) 706-7329

     Power Home Technologies, LLC                  Ben Brookhart
6    4521 Preslyn Drive                            CEO
                                                                                         Dealer Holdback
     Raleigh, NC 27616                             Tel: (844) 748-7233                                            C                                                 $1,134,413.25
                                                                                              Claim
                                                   owners@pht.com

     The Brinks Company                            Ronald J. Domanico
7    1801 Bayberry Ct.                             Executive VP & CFO
     P.O. Box 18100                                Tel: (804) 289-9600                   Licensing Claim                                                             $964,817.00
     Richmond, VA 23266-8100                       corporate.relations@brinksinc.com

     Google LLC                                    Sundar Pichai
8    1600 Amphitheatre Parkway                     CEO
     Mountain View, CA 94043                       Tel: (650) 253-2000
                                                   Fax: (650) 253-0001                     Trade Claim                                                               $950,000.00
                             Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 18 of 22
     Debtor Name Monitronics International, Inc.                                                   Case number (if known) 19-


      Name of creditor and complete            Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
      mailing address, including zip code      email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                               contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional           unliquidated,   total claim amount and deduction for value of
                                                                             services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                    Total claim, if    Deduction for       Unsecured
                                                                                                                    partially          value of            claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff
      Curtis Kindred, Inc.                   Curtis R. Kindred
      2701 Brown TRL                         President
9     Bedford, TX 76021                      Tel: (817) 900-8457               Dealer Holdback
                                                                                                          C                                                 $581,873.17
                                             crkindred@                             Claim
                                             americandefensesystems.com

   Texas Comptroller of Public Accounts Texas Comptroller of Public
10 Lyndon B. Johnson State Office Building Accounts
   111 East 17th Street                    Tel: (800) 252-1381                 Sales Tax Claim                                                              $577,632.40
   Austin, TX 78774                        treasury@texas.gov

   ALARMNET (333597)                         Elaine Schmitt
11 26069 Network Place                       Tel: (631) 692-1957
                                                                                 Trade Claim                                                                $416,088.00
   Chicago, IL 60673-1260                    Elaine.schmitt@honeywell.com

   Capital Connect, Inc.                     Sean Mcbride
12 6400 E. Grant Road, #270                  Tel: (520) 209-2525
                                                                               Dealer Holdback
   Tucson, AZ 85715                          customerservice@                                             C                                                 $368,902.57
                                                                                    Claim
                                             capitalconnect.com

   Cyber Group, Inc.                         Saurajit Kanungo
13 12900 Preston Road, Suite 900             Tel: (469) 916-7730
                                                                                 Trade Claim
                                                                                                                                                            $357,000.00
   Dallas, TX 75230                          Info-at-cybergroup.com

      American Express                       Kenneth I. Chenault, CFO
14
      200 Vesey Street                       Tel: (212) 640-2000
                                                                                 Trade Claim                                                                $328,529.00
      New York, NY 10285                     IR@aexp.com

   ACTSS Corp.                               Carla Colon
15 381 Callejuan Calaf                       Tel: (787) 782-6517               Dealer Holdback                                                              $257,538.27
                                                                                                          C
   San Juan, PR 00918                        alex@intelactpr.net                    Claim

   B & D Security, Inc.                      Ousvaldo Lerma
16 9120 Norwalk Blvd.                        Tel: (562) 821-2900               Dealer Holdback
                                                                                                          C                                                 $220,649.86
   Santa Fe Springs, CA 90670                collectionsmonicm@yahoo.com            Claim

   Zenith Security Solutions, LLC            Kelly Barham
17 9175 W. State St.                         Tel: (888) 515-6199               Dealer Holdback
                                                                                                          C                                                 $198,862.78
   Boise, ID 83714                           info@zenith-security.com               Claim

   Craftmark Products Inc. (d/b/a TGI        Deborah Willis
18 Direct)                                   Tel: (817) 457-8412
   5365 Hill 23 Drive                        sales@tgidirect.com                 Trade Claim                                                                $193,789.50
   Flint, MI 48507

   Alpha One Security Solutions, Inc.        Javier Marrero
19 10 Ave. Laguna, Suite 256                 Tel: (800) 707-2693
                                                                               Dealer Holdback
   Shopping Laguna Gardens                   cc@alphaonesecurity.com                                      C                                                 $191,742.93
                                                                                    Claim
   Carolina, PR 00979

   Florida – Department of Revenue           Mark Hamilton
20 5050 W. Tennessee St.                     Tel: (850) 488-6800
                                                                                  Sales Tax                                                                 $190,449.04
   Tallahassee, FL 32399-0100                DORGTA@floridarevenue.com

   Direct Protect Security & Surveillance,   Matt Liebelt
21 Inc.                                      Tel: (714) 673-6800               Dealer Holdback
                                                                                                          C                                                 $186,039.93
   3151 Airway Ave. #F-205                   matt@directprotectnow.com              Claim
   Costa Mesa, CA 92626




                                        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
                        Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 19 of 22
  Debtor Name Monitronics International, Inc.                                                       Case number (if known) 19-


   Name of creditor and complete             Name, telephone number, and      Nature of the claim    Indicate if     Amount of unsecured claim
   mailing address, including zip code       email address of creditor        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                          debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                              professional           unliquidated,   total claim amount and deduction for value of
                                                                              services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff
   Security Investments LLC                Bill Marks
22 3681 Corporate Drive                    Tel: (614) 441-4601                  Dealer Holdback
                                                                                                           C                                                 $184,859.53
   Columbus, OH 43231                      bill@ohalarm.com                          Claim

   Allied Security LLC                   Heather and Michael Pittman
23 507 N. Sam Houston Pkwy E., Suite 400 Tel: (281) 820-2810                    Dealer Holdback
                                                                                                           C                                                 $171,241.78
   Houston, TX 77060                     arap@alliedhomesecurity.net                 Claim

   Voziq                                   Vasudeva Akula
24 11951 Freedom Drive, 13th Floor         Tel: (703) 597-3843
                                                                                  Trade Claim                                                                $165,000.00
   Reston, VA 20190                        info@voziq.com

   Alpha One Security Solutions LLC        Javier Marrero
25 2462 Sand Lake Rd.                      Tel: (866) 307-1877                  Dealer Holdback
                                                                                                           C                                                 $163,090.47
   Orlando, FL 32809                       contracts@alphaonefl.com                  Claim

   Department of Treasury of Puerto Rico   Edificio Intendente Ramirez
26 P.O. Box 9024140                        Tel: (787) 622-0123
                                                                                   Sales Tax                                                                 $146,940.28
   San Juan, PR 00902-4140                 info@hacienda.pr.gov

   Allata                                  Matthew Rose
27 2777 N. Stemmons Fwy, Suite 1240        Tel: (972) 814-1285
                                                                                  Trade Claim                                                                $130,000.00
   Dallas, TX 75207                        info@allata.com

28 Nest Labs Inc.                          Tony Fadell, Co-Founder, CEO and
   3400 Hillview Avenue                    Director
                                                                                  Trade Claim                                                                $127,496.00
   Palo Alto, CA 94304                     Tel: (650) 331-1127

   CSG Systems Inc.                        Bret C. Griess
29 6175 S. Willow Drive, 10th Floor        Tel: (303) 200-2000
                                                                                  Trade Claim                                                                $125,000.00
   Greenwood Village, CO 80111             List-CSG Billing
                                           Inquiries@CGI.com
   Envision Security Inc.                  Tel: (623) 877-1106
30 9299 W. Olive Ave., Bld. 2, Suite 213   Darryl@envnow.com                    Dealer Reserve
                                                                                                           C                                                 $119,725.67
   Peoria, AZ 85345                                                             Holdback Claim




                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
DocuSign Envelope ID: 8DBB67CE-52AA-4298-AD5A-314DE29EC48F
                     Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 20 of 22


             Fill in this information to identify the case and this filing:

             Debtor Name Monitronics International, Inc.

             United States Bankruptcy Court for the Southern District of Texas

             Case number (if known): 19-


            Official Form 202
            Declaration Under Penalty of Perjury for Non-Individual Debtors                                                   12/15
            An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or
            partnership, must sign and submit this form for the schedules of assets and liabilities, any other document
            that requires a declaration that is not included in the document, and any amendments of those documents.
            This form must state the individual’s position or relationship to the debtor, the identity of the document, and
            the date. Bankruptcy Rules 1008 and 9011.

            WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
            money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
            imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                        Declaration and signature

                    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized
                    agent of the partnership, or another individual serving as a representative of the debtor in this case.

                    I have examined the information in the documents checked below and I have a reasonable belief that the
                    information is true and correct:

                    ☐           Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

                    ☐           Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                    ☐           Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                    ☐           Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    ☐           Schedule H: Codebtors (Official Form 206H)

                    ☐           Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                    ☐           Amended Schedule ___

                    ☒           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
                                and Are Not Insiders (Official Form 204)

                    ☐           Other document that requires a declaration

                    I declare under penalty of perjury that the foregoing is true and correct.

                                         06/30/2019
                    Executed on                                              X
                                        MM/DD/YYYY                                    Signature of individual on behalf of debtor
                                                                                      Fred Graffam
                                                                                      Printed name
                                                                                      CFO, Executive Vice President, and Asst. Secretary

                                                                                      Position or relationship to debtor



            Official Form 202         Declaration Under Penalty of Perjury for Non-Individual Debtors                          Page 1
          Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 21 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                       §
 In re:                                                §       Chapter 11
                                                       §
 MONITRONICS INTERNATIONAL,                            §       Case No. 19-_____
 INC.,                                                 §
                                                       §
                            Debtor. 1                  §
                                                       §


                           STATEMENT OF CORPORATE OWNERSHIP

               Following is the list of entities that directly or indirectly own 10% or more of any
class of Monitronics International, Inc.’s equity interests. This list is prepared in accordance with
Fed. R. Bankr. P. 1007(a)(1) and Fed. R. Bankr. P. 7007.1 in this chapter 11 case.

                                          Ascent Capital Group, Inc.



                              LIST OF EQUITY SECURITY HOLDERS

                Following is a list of debtor Monitronics International, Inc.’s equity security
holders. This list has been prepared in accordance with Fed. R. Bankr. P. 1007(a)(3) for filing in
this chapter 11 case.


                                          Ascent Capital Group, Inc.
                                        5251 DTC Parkway, Suite 1000
                                        Greenwood Village, CO 80111
                                                  (100%)




1
         The last four digits of the Debtor’s federal tax identification number are 9343. The location of the Debtor’s
corporate headquarters and the Debtor’s service address is: 1990 Wittington Place, Farmers Branch, Texas 75234.
DocuSign Envelope ID: 8DBB67CE-52AA-4298-AD5A-314DE29EC48F
                     Case 19-33650 Document 1 Filed in TXSB on 06/30/19 Page 22 of 22


             Fill in this information to identify the case and this filing:

             Debtor Name Monitronics International, Inc.

             United States Bankruptcy Court for the Southern District of Texas

             Case number (if known): 19-


            Official Form 202
            Declaration Under Penalty of Perjury for Non-Individual Debtors                                                   12/15
            An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or
            partnership, must sign and submit this form for the schedules of assets and liabilities, any other document
            that requires a declaration that is not included in the document, and any amendments of those documents.
            This form must state the individual’s position or relationship to the debtor, the identity of the document, and
            the date. Bankruptcy Rules 1008 and 9011.

            WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
            money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
            imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                        Declaration and signature

                    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized
                    agent of the partnership, or another individual serving as a representative of the debtor in this case.

                    I have examined the information in the documents checked below and I have a reasonable belief that the
                    information is true and correct:

                    ☐           Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

                    ☐           Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                    ☐           Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                    ☐           Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    ☐           Schedule H: Codebtors (Official Form 206H)

                    ☐           Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                    ☐           Amended Schedule ___

                    ☐           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
                                and Are Not Insiders (Official Form 204)

                    ☒        Other document that requires a declaration Corporate Ownership Statement; List of Equity
                    Security Holders

                    I declare under penalty of perjury that the foregoing is true and correct.
                                         06/30/2019
                    Executed on                                              X
                                        MM/DD/YYYY                                    Signature of individual on behalf of debtor
                                                                                      Fred Graffam
                                                                                      Printed name
                                                                                      CFO, Executive Vice President, and Asst. Secretary

                                                                                      Position or relationship to debtor



            Official Form 202         Declaration Under Penalty of Perjury for Non-Individual Debtors                          Page 1
